Citation Nr: 1818044	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-23 928	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the case for additional development.


FINDING OF FACT

The Veteran's PTSD manifests as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, impaired impulse control, neglect of personal appearance or hygiene, and inability in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In an April 2011 Notice of Disagreement, the Veteran said that the February 2011 VA examiner did not pay attention to what he was saying.  In an August 2012 Statement in Support of Claim, the Veteran again said that the February 2011 VA examination was inadequate because the examiner did not pay close attention to his statements.  

The Board has considered the Veteran's statement that the February 2011 examiner was not attentive to the Veteran during their meeting.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has reviewed the February 2011 VA examination report and finds that it was adequate for VA purposes because it was based on an in-person examination of the Veteran and an examination of the C-file and the Veteran's medical records.  The examination report indicates that the examiner asked appropriate questions in order to determine the severity of the Veteran's service-connected PTSD and recorded the answers in the report.  Accordingly, the Board concludes that the February 2011 VA examination is adequate to include in its decision of the Veteran's claim.  To the extent there was any inadequacy in the February 2011 VA examination, the Veteran was also re-examined by VA in August 2015 and November 2016.  He has not alleged that these examinations were inadequate.

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

In January 1986, the Veteran was service connected for PTSD at a 30 percent disability rating from July 24, 1985.  In July 2004, the rating was increased to 50 percent, effective March 8, 2004.  The Veteran filed a claim for an increased PTSD rating in August 2010, stating that his condition had worsened.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran was diagnosed with PTSD using criteria from DSM-IV.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  VA is now required to apply concepts and principles set forth in DSM-5; however, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.  The Veteran's appeal was certified on October 30, 2012; therefore, DSM-IV is applicable to his case.

Turning to the evidence, the Veteran has been treated at a VA facility for PTSD from August 2010 forward.  In August 2013, his treating psychologist noted that he was irritable and anxious but appropriately dressed and groomed.  The Veteran attended several sessions of group therapy.  He discussed passive suicidal thoughts and financial difficulties.  In an October 2010 interview the Veteran showed signs of irritability, hypervigilance, tension, anxiety, nightmares, flashbacks, and intrusive thoughts. The Veteran said that he had been fired from his job in June 2010 and said that he had worked "a hundred jobs."  The Veteran said that he had passive thoughts of suicide but no plans.  In February 2011 he requested medication for anger, nightmares, and flashbacks and again described passive suicidal thoughts.

The Veteran underwent a VA examination for PTSD in February 2011.  The examiner found the Veteran clean, casually dressed, and his speech was clear and coherent.  The Veteran was cooperative with the examiner and his affect was appropriate although his attitude was tired and irritable.  His attention was intact and he was oriented as to person, time, and place.  The examiner found the Veteran's thought process and thought content unremarkable and that the Veteran had no delusions or impairment of his judgment.  The Veteran appeared to be of normal intelligence and he understood that he had a problem.  The Veteran had no hallucinations or inappropriate behavior and he interpreted proverbs appropriately.  The examiner found no evidence of obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran did mention passive ideations of suicidal thoughts, but he reported that thinking about his wife, daughter, and dog stopped the ideations.  The Veteran showed a fair degree of impulse control but said that he verbally abused people who irritated him, such as his wife and bad drivers.  He maintained normal personal hygiene and successfully performed the activities of daily living.  The Veteran's memory was normal with good recall of historical information.  The Veteran described his anger, difficulty sleeping, and recollections of his military service on a daily or weekly basis.  The examiner described the Veteran as easily frustrated and offended, and the Veteran mentioned that he had been fired from his job the previous year for verbally abusing a co-worker.  

In an April 2011 Notice of Disagreement, the Veteran said that the March 2011 rating decision did not reflect his recent VA outpatient treatment.  The Veteran said that he had become increasingly agitated, unable to focus, his sleep had been impaired, and his relationships were suffering due to his mood swings and behavior.  

VA treatment records reflect that the Veteran continued his outpatient treatment.  In August 2011 the Veteran complained of nightmares, flashbacks, very poor sleep, and anger.  He said that his Prozac medication was very helpful.  In December 2011 the Veteran said that recently he had less anger and flashbacks and no suicidal ideations, and he believed that the Prozac was responsible.

In a March 2012 Statement in Support of Claim, the Veteran said that his PTSD condition required repeated changes in medication and frequent medical appointments and that it had not stabilized.  He requested that the RO obtain updated medical records from the Orlando VAMC to reflect his recent changes in medication.

The Veteran continued his outpatient VA treatment for PTSD.  In June 2012 he reported going on a cruise with his wife and some friends.  He said that he had a good time, but he was robbed at gunpoint in a parking lot after returning.  The Veteran said that he had increased nightmares, flashbacks, and insomnia but no suicidal thoughts.  A VA psychologist described him as calm, cooperative, and logical, and he reported a reduced number of PTSD events.  

In an August 2012 Statement in Support of Claim, the Veteran said that his Prozac dosage had been increased and he was having increased flashbacks and nightmares, his feelings of anger and frustration were worsening and his personal hygiene was declining, and he suffered from insomnia.  The Veteran said that he felt paranoid and had a loss of interest in sex.

The Veteran underwent a VA examination for PTSD in August 2015.  The examiner reported that the Veteran's level of occupational and social impairment was best described as "occupational and social impairment with reduced reliability and productivity."  The examiner interviewed the Veteran and reviewed the claims file.  The Veteran was living with his wife, spoke with his daughter weekly, enjoyed reading, went out for dinner occasionally with his wife, and walked on a daily basis.  He reported having friends in New Jersey that he did not see often, but he was going to see them soon for a high school reunion.  He reported that people he knew around his area were mainly acquaintances.  He had recently worked part-time but was forced to stop due to back pain.  He denied receiving any negative reviews when he was working or having any issues with co-workers.  He reported being involved in a physical altercation six months earlier with a man that the Veteran thought was trying to steal his dog.  The Veteran said that his primary problem was lack of sex due to his sexual dysfunction, and that his second major problem was poor frustration tolerance.  The Veteran was well groomed and casually dressed.  He was oriented to person, place, and time.  His eye contact was good and the Veteran was cooperative.  The examiner found the Veteran's rapport to be good and his speech to be normal, although the Veteran's mood was frustrated.  His affect was stable and congruent with his mood.  The Veteran denied current suicidal or homicidal ideations, and his thought processes were linear, logical, and goal-directed.  The Veteran's insight, judgment, and reasoning appeared to be intact, and there was no evidence of perceptual disturbances, paranoia, or delusional thinking.  The Veteran had difficulty sleeping.  He had some feelings of guilt and worthlessness because his back made it impossible for him to work.  The examiner described the Veteran's concentration as "ok" if interested but low if not interested.  His appetite was good, there was no psychomotor agitation or retardation, but his erectile dysfunction impaired his sex drive.  The Veteran said that the presence of bamboo and Vietnamese persons were stressful to him.  The Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner found that the Veteran's symptoms had fluctuated with the use of his medications, but the overall severity of his PTSD remained essentially the same.  The examiner found that the Veteran's symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.

VA treatment records from May 2013 through August 2016 show continued nightmares, hypervigilance, low self-esteem, and extreme anger at the VA because he had not received a 100 percent disability rating for PTSD.

In November 2016, the Veteran was afforded a VA examination for mental disorders other than PTSD and eating disorders.  The examiner found that the Veteran's occupational and social impairment was best described as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  He continued to live with his wife, speak with friends on the phone, enjoyed reading and taking daily walks.  He described his relationship with his wife as "so-so" and that he was close with his daughter.  His symptoms included some sleep impairment, hypervigilance, intrusive thoughts of trauma, flashbacks, and an exaggerated startle response.  The Veteran's behavior included appropriate grooming and casual dress.  The Veteran was oriented as to person, place, and time.  His eye contact was good, but the Veteran was irritable throughout most of the examination.  The Veteran told the examiner that he was "so pissed off" about the VA claims process.  The Veteran expressed frustration about the VA benefits appeal process and at one point stated "It's not you doc, it's what you represent.  I could reach over and choke you . . . no, we're not going to do that."  The examiner noted the Veteran subsequently said that he would not harm the examiner.  The Veteran's speech was normal for rhythm, rate, and volume.  The examiner found no psychomotor agitation or retardation, and the Veteran's affect was congruent with his mood.  The Veteran denied any current suicidal or homicidal ideations but several times alluded to violent thoughts toward others regarding the claims process.  His thought process was linear, logical, and goal-oriented.  His insight, judgment, and reasoning were limited to fair.  There was no evidence of perceptual disturbances, paranoia, or delusional thinking.  The Veteran described anger, frustration, reduced appetite, frustration due to his erectile dysfunction, and he was particularly angry about the VA claims process.  The examiner found that the severity of the Veteran's PTSD was essentially unchanged since the August 2015 examination, and the Veteran had a moderate level of social and occupational impairment related to his PTSD symptoms which would not preclude sedentary occupational functioning.

On December 28, 2016, the RO prepared an addendum opinion to the November 2016 VA examination.  The VA psychologist examined the claims file and noted that the February 2011 examination and the November 2016 examination noted the same level of social and occupational impairment, "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The August 2015 VA examiner determined that the Veteran's PTSD symptoms manifested in occupational and social impairment with reduced reliability and productivity.  This description fits squarely within the criteria for the currently assigned 50 percent evaluation for PTSD under the General Rating Formula.  See 38 C.F.R. § 4.130.  However, the evidence indicates that the Veteran has experienced symptomatology from rating criteria for 30 percent, 50 percent, and 70 percent ratings.  These symptoms include depressed mood, anxiety, and chronic sleep impairment (30 percent criteria); disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships (50 percent rating criteria); and impaired impulse control, difficulty in adapting to stressful circumstances, neglect of personal appearance and hygiene, and suicidal ideation (70 percent rating criteria).  The record shows that the frequency, severity, and duration of these symptoms have caused the Veteran occupational and social impairment with deficiencies in most areas, as he told a VA examiner that he had few friends, his relationship with his wife was strained, the Veteran was fired from a job in June 2010 for verbally abusing a co-worker, and he said that he had worked "a hundred jobs" in the past.  The Veteran has spoken of passive suicidal ideation throughout the appeal period.  He also reported neglecting his personal hygiene in an August 2012 statement.  The Veteran also was involved in a physical altercation in the spring of 2015 and hinted at violence toward a VA examiner in November 2016.  The Board finds that the frequency, duration, and severity of these symptoms are consistent with the functioning contemplated by a 70 percent rating.  

The evidence, however, does not show that the Veteran's occupational and social impairment approaches total occupational and social impairment as contemplated by a 100 percent rating.  There has been no evidence of gross impairment of thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar frequency, severity, or duration.  Regarding social impairment, the Veteran is married and living with his wife.  He maintains a good relationship with his daughter, and the Veteran and his wife have some friends.  VA examiners noted that although the Veteran was guarded or showed anxiety in their meetings, he was appropriately dressed and groomed.  Although the Veteran has had passive suicidal ideation and violent outbursts, the evidence does not reflect that he is a persistent danger to himself or others.  Additionally, although he has reported neglecting his personal hygiene, he is always noted during VA treatment and on examination to be adequately dressed and groomed.  Therefore, this symptom's frequency, duration, and severity does not more nearly approximate an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

The frequency, severity, and duration of the Veteran's symptoms also do not more nearly approximate total occupational impairment.  Although the Veteran reported to the November 2016 VA examiner that he was not currently working, he indicated that he was unable to work because of his back disability.  He also told an examiner in August 2015 that he had recently held a part-time job until he left it voluntarily due to back pain.  At that time he reported that he had not had any negative reviews or conflicts with co-workers.  Therefore, the evidence does not more nearly approximate that the Veteran's PTSD causes him to have total occupational impairment.

Thus, when considering the frequency, severity, and duration of all of the Veteran's symptoms on occupational and social impairment, the Board concludes that symptoms of his psychiatric disorder cause him to have deficiencies in most areas but not total occupational and social impairment; hence, they are not characteristic of the next higher, 100 percent rating. 

The Board has also considered the Veteran's statements regarding the severity of his psychiatric disorder, particularly concerning his suicidal ideations, neglect of his hygiene, and his altercations at work and in his neighborhood.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, and the Board has considered these statements in assigning an increased 70 percent rating.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with a 70 percent rating for this entire period.  The record does not indicate any significant increase or decrease in such symptoms during the period under consideration.  Accordingly, staged ratings are not warranted and the 70 percent rating is appropriate for the appeal period.

In sum, the evidence as a whole shows that the frequency, severity, and duration of the Veteran's PTSD symptoms most nearly approximate social and occupational impairment with deficiencies in most areas, and a preponderance of the evidence is against a finding that such impairment more nearly approximated the criteria warranting a 100 percent rating.  Accordingly, the Board concludes that the Veteran is entitled to a 70 percent, but no higher, rating for PTSD.

ORDER

A disability rating of 70 percent, but no higher, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


